UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7332



ANDRE YOUNG,

                                             Plaintiff - Appellant,

          versus


PATRICIA CUSHWA, Chairperson, Maryland Parole
Commission, sued in her official and individ-
ual capacity; FRANK PAPPAS, Commissioner,
Maryland Parole Commission, sued in his offi-
cial and individual capacity; NORMAN GERMINO,
Commissioner, Maryland Parole Commission, sued
in his official and individual capacity;
STUART O. SIMMS, Secretary, Public Safety and
Correctional Services, sued in his official
and individual capacity; WILLIAM W. SONDERVAN,
Ed.D., Commissioner, Maryland Division of Cor-
rections, sued in his official and individual
capacity; ALEXANDER FRANCIS, Warden, Maryland
Correctional Pre-Release System, sued in his
official and individual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-00-77-AW)


Submitted:     February 20, 2001            Decided:   March 8, 2001


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Andre Young, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane-Weber, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Andre Young appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.        We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny Young’s motion to consoli-

date and his motion for appointment of counsel, and affirm on the

reasoning of the district court.       See Young v. Cushwa, No. CA-00-

77-AW (D. Md. filed Aug. 30; entered Aug. 31, 2000).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                   2